DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10, 11, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (U.S. Patent Application Publication 2017/0115261 A1).
	Regarding claim 1, Matsuo discloses an apparatus comprising:
	At least one memory (38); and
	Logic (30-35) coupled to the at least one memory, the logic configured to:
	Perform an analytical service on a primary analytical device (paragraph 0043);
	Receive acceptance of the analytical service (paragraph 0046); and
	Generate an analytical services package for the analytical service (paragraph 0046), the analytical services package configured to facilitate performance of the analytical service on a client analytical device (paragraphs 0031, 0060).
	Regarding claim 3, Matsuo discloses wherein the primary analytical device comprises a liquid chromatography device (1; paragraph 0017).
	Regarding claim 4, Matsuo discloses wherein the primary analytical device comprises a mass spectrometer device (15).
	Regarding claim 5, Matsuo discloses wherein the analytical services package comprises a status of the analytical device (paragraph 0017: “analysis conditions”).
	Regarding claim 6, Matsuo discloses the analytical services package comprising a security level of an operator permitted to run the analytical device (paragraph 0046).
	Regarding claim 7, Matsuo discloses the logic to: access the analytical services package, and provide the analytical services package to the client analytical device for performance of the analytical service on the client device (paragraphs 0048-0049; Fig. 2).
	Regarding claim 8, Matsuo discloses the logic to set an acceptance variable of the analytical service package to an accepted value responsive to acceptance of the analytical services package (paragraphs 0053-0056; Fig. 2, steps S3-S9).
	Regarding claim 10, Matsuo discloses the analytical services package comprising an analytical method and process information associated with performing the analytical method (paragraph 0017).
	Claims 11, 13-18 and 20 are drawn to the method of using the apparatus of claims 1, 3-8 and 10, and the same rejections apply mutatis mutandis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Antoni, et al (U.S. Patent Application Publication 2017/0067922 A1).
	Regarding claim 2, Matsuo discloses the apparatus of claim 1, but does not specifically teach wherein at least a portion of the analytical services package is immutable; however, Antoni teaches another apparatus for generating an analytical services package for use on a client analytical device, wherein at least a portion of the analytical services package is immutable in order to keep the analytical services package under the control of the vendor, thereby safeguarding the vendor’s reputation (paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make at least a portion of Matsuo’s analytical services package immutable, in order to maintain vendor control over the analytical services package and safeguard the vendor’s reputation.
	Regarding claim 8, Matsuo discloses the apparatus of claim 1, but does not teach the logic to associate the analytical services package with a regulatory certificate; however, Antoni teaches associating the analytical services package with a quality control (QC) result meeting regulatory requirements (paragraphs 0078-0079). Such a regulatory-required QC result is equivalent to a “regulatory certificate” as meant by claim 8, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Matsuo’s analytical services package with such a regulatory certificate in order to satisfy regulatory requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        15 June 2022